186 F.2d 308
Hal Francis HAWK, Administrator etc., et al.v.Honorable Willis W. RITTER, United States District Judge for the District of Utah.
No. 4194.
United States Court of Appeals Tenth Circuit.
November 13, 1950.

On Application for Leave to File Petition for Writ of Prohibition.
J. D. Skeen and F. Robert Bayle, Salt Lake City, Utah, for petitioners.
Van Cott, Bagley, Cornwell and McCarthy, Salt Lake City, Utah, for respondent.
Before HUXMAN, MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Petition for writ of prohibition denied November 13, 1950.